524 So. 2d 494 (1988)
Christopher Ray MORRIS, Appellant,
v.
STATE of Florida, Appellee.
No. 87-1034.
District Court of Appeal of Florida, Fifth District.
May 5, 1988.
James B. Gibson, Public Defender, and Barbara L. Condon, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Richard B. Martell, Asst. Atty. Gen., Daytona Beach, for appellee.
PER CURIAM.
Appellant, Christopher Ray Morris, challenges the imposition of $225 in costs pursuant to sections 27.3455(1), 960.20 and 943.25, Florida Statutes (1985).
Pursuant to the recent Florida Supreme Court cases of Harriel v. State, 520 So. 2d 271 (Fla. 1988), and Mays v. State, 519 So. 2d 618 (Fla. 1988), we quash the imposition of costs below and remand for assessment of costs after notice and hearing in accordance with Harriel and Mays.
IT IS SO ORDERED.
SHARP, C.J., and DAUKSCH and COBB, JJ., concur.